DETAILED ACTION
Allowable Subject Matter
Claims 1–4, 7–20, and 22 are allowed. Claims 1, 3–4, 11, 13, 19 have been amended, claims 2, 7–10, 12, 14–18, and 20 remain original or previously presented, claims 5–6 and 21 have been cancelled, and claim 22 is new in the amendment filed by Applicant on March 22nd, 2022.
This allowance is a result of discussions held during an interview conducted with Applicant on  March 23rd, 2022. Please refer to the Interview Summary for further details.

Response to Amendment
Applicant's amendments to claims 1, 3–4, 11, 13, 19  filed on March 22nd, 2022 are accepted because no new matter has been entered.
The rejections of claims 3–4 under 35 U.S.C. §112(b) are withdrawn in view of the amendments.

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a fuel pellet comprising a thermally conductive planar structure that is solid, and that extends from a central axis to a periphery of the fuel pellet, or a non-planar structure defining a wall comprising fuel filling the interior region at the central axis, in combination with all other limitations.
Hollenbach teaches a solid carbon fiber that extends from a central axis to a periphery of a fuel pellet, but a single fiber is not planar. Hollenbach also teaches a group of fibers that appear to be planar as a whole and extend from a central axis to a periphery of the fuel pellet, but they are not a single solid.
Roake teaches a non-planar structure extending across a height of a fuel pellet with fuel filling a region defined by the outside of the wall, but the pellet of Roake is hollow and therefore fuel does not fill the interior of the region comprising the central axis.
Mariani also teaches a non-planar structure, and although not explicitly stated, it may be inferred that Mariani's annular pellet is hollow and therefore would not meet the requirement of fuel extending from a central axis.
Regarding independent claim 11, as previously stated in section 47 of the Non-Final mailed December 22nd, 2021, no prior art either alone or in combination teaches or suggests a thermally-conductive insert that is non-centrosymmetrically arranged within the fuel pellet, in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646